The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of Applicants’ amendments/remarks received May 9, 2022, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H. Park on May 17, 2022.

The application has been amended as follows: 
In the claims:
1.  (currently amended) A color indicator composition for detecting an amount of reactive oxygen species present in a human body by causing a color change through reaction with malondialdehyde (MDA) present in urine or blood, comprising:

an organic acid and a conjugate base thereof, as a buffer against a sudden pH change, wherein the organic acid is malonic acid and the conjugate base to the organic acid is diethyl malonate, 
wherein the dimethyl sulfoxide (DMSO) is added in an amount of 5 to 30 parts by weight to 100 parts by weight of the ethanol, aqueous ethanol solution, or purified water.
4.  (currently amended) A substrate for measuring reactive oxygen species in a human body comprising a color indicator that detects an amount of reactive oxygen species present in a human body by causing a color change through reaction with malondialdehyde present in urine or blood, 
wherein the color indicator is 1,3-diethyl-2-thiobarbituric acid (TBA) dissolved in ethanol, an aqueous ethanol solution or purified water, each supplemented with dimethyl sulfoxide (DMSO),
wherein an organic acid and a conjugate base thereof are dissolved as a buffer against a sudden pH change in the ethanol, aqueous ethanol solution or purified water, 
wherein the organic acid is malonic acid and the conjugate base to the organic acid is diethyl malonate,
wherein the dimethyl sulfoxide (DMSO) is added in an amount of 5 to 30 parts by weight to 100 parts by weight of the ethanol, aqueous ethanol solution, or purified water.
5.  (currently amended) The substrate for measuring reactive oxygen species according to claim 4, wherein the color indicator is absorbed in a liquid state in the substrate for measuring reactive oxygen species in a human body and is then dried.
6.  (currently amended) The substrate for measuring reactive oxygen species according to claim 4, wherein the substrate is 

	Claims 1, 3-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656